DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/539,657 of SUNAGAWA et al. for “SLEEPINESS ESTIMATING DEVICE AND WAKEFULNESS INDUCING DEVICE” filed on December 01, 2021 has been examined.

Claims 1-30 is pending.

Drawings
Drawings Figure 1-40 submitted on December 01, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on December 01, 2021, April 01, 2022 and July 13, 2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21, 26 and 28 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 and 18-20 of U.S. Patent No. 11,219,395 B2. The difference between patented narrower claims 1-16 and 18-20 and the pending broader claims 1-21, 26 and 28  of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1-16 and 18-20 anticipate the broader claimed limitations of the instant application’s claims 1-21, 26 and 28, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/539,657:
U.S. Patent No. 11,219,395 B2:

Claim 1: A sleepiness estimating device, comprising: an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by a person or emotion information indicating an emotion of the person; and a sleepiness estimator that estimates a sleepiness of the person based on the auxiliary information.




Claim 2: The sleepiness estimating device according to claim 1, wherein the sleepiness estimator includes a determiner that determines the sleepiness of the person based on the auxiliary information.




Claim 3: The sleepiness estimating device according to claim 1, wherein the sleepiness estimator includes: a determiner that determines the sleepiness of the person at a first point in time based on the auxiliary information; and a predictor that predicts the sleepiness of the person at a second point in time that is after the first point in time.



Claim 4: The sleepiness estimating device according to claim 1, wherein the five-sense information includes visual information on a stimulus for sight of the person.

Claim 5: The sleepiness estimating device according to claim 4, wherein the auxiliary information acquirer acquires, as the visual information, a content of a displayed material at which the person is looking.

Claim 6: The sleepiness estimating device according to claim 5, wherein the sleepiness estimator: includes a learner that learns a preference of the person regarding the displayed material; and estimates the sleepiness of the person based further on a learning result of the learner.

Claim 7: The sleepiness estimating device according to claim 5, wherein the sleepiness estimator estimates the sleepiness of the person based further on a manner of operation performed by the person on the displayed material.

Claim 8: The sleepiness estimating device according to claim 1, wherein the five-sense information includes auditory information on a stimulus for hearing of the person.

Claim 9: The sleepiness estimating device according to claim 8, wherein the auxiliary information acquirer acquires, as the auditory information, audio information of surroundings of the person.



Claim 10: The sleepiness estimating device according to claim 1, wherein the five-sense information includes olfactory information on a stimulus for a sense of smell of the person.

Claim 11: The sleepiness estimating device according to claim 1, wherein the five-sense information includes taste information on a stimulus for taste of the person.

Claim 12: The sleepiness estimating device according to claim 11, wherein the auxiliary information acquirer acquires, as the taste information, meal history information of the person.

Claim 13: The sleepiness estimating device according to claim 12, wherein the auxiliary information acquirer acquires, as the taste information, information indicating food that the person is eating.

Claim 14: The sleepiness estimating device according to claim 1, wherein the five-sense information includes touch information on a stimulus for a sense of touch of the person.

Claim 15: The sleepiness estimating device according to claim 14, wherein the auxiliary information acquirer acquires, as the touch information, a frequency at which the sense of touch of the person is stimulated.

Claim 16: The sleepiness estimating device according to claim 14, wherein the auxiliary information acquirer acquires, as the touch information, information on a chair on which the person is sitting.



Claim 17: A wakefulness inducing device, comprising: the sleepiness estimating device according to claim 1; and a wakefulness inducer that induces wakefulness in the person based on the sleepiness estimated by the sleepiness estimator.

Claim 18: The wakefulness inducing device according to claim 17, wherein the wakefulness inducer changes an image displayed on a display of an electronic device operated by the person.

Claim 19: The wakefulness inducing device according to claim 17, wherein the wakefulness inducer communicates information on the sleepiness of the person.

Claim 20: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including five-sense information perceived by the person and route information on a route of a moving body on which the person is aboard; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 21: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including emotion information indicating an emotion of the person and route information on a route of a moving body on which the person is aboard; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 26: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by the person, emotion information indicating an emotion of the person, and past information on the person; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 28: The sleepiness estimating device according to claim 26, wherein the past information includes information on a sleep of the person.






Claim 1: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by the person or emotion information indicating an emotion of the person; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 2: The sleepiness estimating device according to claim 1, wherein the sleepiness estimator includes: a corrector that corrects the biometric information based on the auxiliary information; and a determiner that determines the sleepiness of the person based on the biometric information corrected by the corrector.

Claim 3: The sleepiness estimating device according to claim 1, wherein the sleepiness estimator includes: a determiner that determines the sleepiness of the person at a first point in time based on the biometric information; and a predictor that predicts the sleepiness of the person at a second point in time that is after the first point in time, based on the auxiliary information and the sleepiness determined by the deter miner.

Claim 4: The sleepiness estimating device according to claim 1, wherein the five-sense information includes visual information on a stimulus for sight of the person.

Claim 5: The sleepiness estimating device according to claim 4, wherein the auxiliary information acquirer acquires, as the visual information, a content of a displayed material at which the person is looking.

Claim 6: The sleepiness estimating device according to claim 5, wherein the sleepiness estimator includes a learner that learns a preference of the person regarding the displayed material, and estimates the sleepiness of the person based further on a learning result of the learner.

Claim 7: The sleepiness estimating device according to claim 5, wherein the sleepiness estimator estimates the sleepiness of the person based further on a manner of operation performed by the person on the displayed material.

Claim 8: The sleepiness estimating device according to claim 1, wherein the five-sense information includes auditory information on a stimulus for hearing of the person.

Claim 9: The sleepiness estimating device according to claim 8, wherein the auxiliary information acquirer acquires, as the auditory information, audio information of surroundings of the person.



Claim 10: The sleepiness estimating device according to claim 1, wherein the five-sense information includes olfactory information on a stimulus for a sense of smell of the person.

Claim 11: The sleepiness estimating device according to claim 1, wherein the five-sense information includes taste information on a stimulus for taste of the person.

Claim 12: The sleepiness estimating device according to claim 11, wherein the auxiliary information acquirer acquires, as the taste information, meal history information of the person.

Claim 13: The sleepiness estimating device according to claim 12, wherein the auxiliary information acquirer acquires, as the taste information, information indicating food that the person is eating.

Claim 14: The sleepiness estimating device according to claim 1, wherein the five-sense information includes touch information on a stimulus for a sense of touch of the person.

Claim 15: The sleepiness estimating device according to claim 14, wherein the auxiliary information acquirer acquires, as the touch information, a frequency at which the sense of touch of the person is stimulated.

Claim 16: The sleepiness estimating device according to claim 14, wherein the auxiliary information acquirer acquires, as the touch information, information on a chair on which the person is sitting.



Claim 18: A wakefulness inducing device, comprising: the sleepiness estimating device according to claim 1; and a wakefulness inducer that induces wakefulness in the person based on the sleepiness estimated by the sleepiness estimator.

Claim 19: The wakefulness inducing device according to claim 18, wherein the wakefulness inducer changes an image displayed on a display of an electronic device operated by the person.

Claim 20: The wakefulness inducing device according to claim 18, wherein the wakefulness inducer communicates information on the sleepiness of the person.

Claim 1: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by the person or emotion information indicating an emotion of the person; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 1: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by the person or emotion information indicating an emotion of the person; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.

Claim 1: A sleepiness estimating device, comprising: a biometric information acquirer that acquires biometric information of a person; an auxiliary information acquirer that acquires auxiliary information including at least one of five-sense information perceived by the person or emotion information indicating an emotion of the person; and a sleepiness estimator that estimates a sleepiness of the person based on the biometric information and the auxiliary information.


Claim 2: The sleepiness estimating device according to claim 1, wherein the sleepiness estimator includes: a corrector that corrects the biometric information based on the auxiliary information; and a determiner that determines the sleepiness of the person based on the biometric information corrected by the corrector.


In view of the above, since the subject matters recited in the claims 1-21, 26 and 28 of the instant application was fully disclosed in and covered by claims 1-16 and 18-20 of U.S. Patent No. 11,219,395 B2, allowing claims 1-21, 26 and 28 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 22-25, 27 and 29-30 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art related to audible alarm for electric motors.
U.S. Publication No. 2018/0116579 A1 of Omi, discloses a driver state determination apparatus comprising: a far-infrared camera that takes facial images of a driver of a vehicle, the facial images being far-infrared images indicating a temperature distribution on a facial surface of the driver; a state determination section that determines an abnormal state of the driver based on the far-infrared images sequentially taken by the far-infrared camera during a predetermined period; a blink detection section that detects a blink slate of the driver from temperature variation information on an eye portion of the driver in the far-infrared images; a glasses detection section that detects glasses of the driver from the far-infrared images; and a near-infrared camera that takes near-infrared images of the face of the driver, wherein: the blink detection section detects a blink cycle as the blink state; when the glasses detection section detects the glasses, the blink detection section detects an eye opening degree of the driver from the near-infrared images and detects the blink state from a variation in the detected eye opening degree; when the glasses detection section detects the glasses, the blink detection section detects an eye opening degree of the driver from the near-infrared images and detects the blink cycle from a variation in the detected eye opening degree; and the state determination section determines an abnormal state of the driver based on a variation in the blink cycle detected by the blink detection section.

U.S. Publication No. 2017/0102765 A1 of Yoneda et al, discloses an information presenting apparatus comprising: an emotion estimator that estimates an emotion felt by a user, based on a physical quantity acquired by a sensor; a cause identifier that generates identification information that identifies a cause that causes the user to feel the estimated emotion, based on the physical quantity acquired by the sensor and information presented to the user by the information presenting apparatus; and a controller that controls presentation performed by the information presenting apparatus, by using information obtained by executing predetermined processing using the estimated emotion and the generated identification information. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/SISAY YACOB/						September 23, 2022           Primary Examiner, Art Unit 2685